Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) a method/system for inspecting a can including the steps of determining and identifying by comparing two images for claim 1; and calculating, determining and identifying is mathematical steps that can be perform by anyone using paper and pencil and by comparing two images for claims 8 and 15, which can also be performed mentally by a human. This judicial exception is not integrated into a practical application because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or transform the reconstruction data into a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely recite insignificant pre or post processing steps such as capturing and providing.
Dependent claims 2-7, 9-14 and 16-20 fail to incorporate any significantly more elements and therefore, are rejected also.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-20 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Implementing Can seaming supervisory control using machine vision, by Marino et al.
With respect to claim 1, Marino discloses A system for inspecting a can comprising: 
a computer readable memory including instruction stored thereon; a processor in communication with the computer readable memory and configured to execute the instructions to perform at least the following operations (see figure 7, SIS steps, numerical 4, Inspection Algorithms): 
capturing an image of a can, wherein the image includes at least a portion of a can body and a can seam (see figure 7, cameras, and figure 9, Take Images); 
determining if the can is defective based on a comparison of the images of the can body or the can seam to a profile corresponding to compliant can; identifying one or more defects in the can body or the can seam based on the comparison; and providing results indicative of the one or more identified defects, (see page 564, left hand column, the parameters for the integrity of seams that are computed; also page 567 left hand column section A. BIS algorithms, paragraphs 2 and 3), as claimed.

With respect to claim 2, Marino further discloses wherein the can seam is a double seam, (see page 565, left hand column, last paragraph of section I, VSI of double seam integrity), as claimed.  

With respect to claim 3, Marino further discloses wherein capturing the image of the can includes: illuminating portions of the can via a lighting system and capturing the image via an image capturing system. (see figure 7, SIS steps, Lighting and camera), as claimed.  

With respect to claim 4, Marino further discloses wherein the captured image is stored in the memory or other storage medium. (see page 566, left hand column, section C. Prototype materials, a Pentium PC with H.D. 8.4GB “memory”), as claimed.  

With respect to claim 5, Marino further discloses wherein the lighting system includes an LED, and wherein the image capturing system includes a camera. (see page 566, right hand column, Lighting system LED illuminators), as claimed.  

With respect to claim 7, Marino further discloses wherein the identified defect is one or more of a seam bump defect, a sprung seam defect, a knocked-down flange defect, a droop defect, or a vee defect, (see page 564, left hand column for integrity factors optimum range for defects such as compactness rating and body hook butting; also page 567 left hand column first paragraph), as claimed.  

With respect to claim 8, Marino discloses A can seam inspection system comprising: 
a light source configured to illuminate portions of a can; an image capturing system configured to capture one or more images or video of portions of the can, (see figure 7, SIS steps, Lighting and camera); 
a computer readable memory including instruction stored thereon; a processor in communication with the computer readable memory and configured to execute the instructions to perform at least the following operations (see figure 7, SIS steps, numerical 4, Inspection Algorithms):
illuminating portion of the can via the light source; capturing images of the illuminated can via the image capturing system, wherein the captured images include at least a portion of a can body and a can seam, (see figure 7, SIS steps, Lighting and camera);
calculating dimensions or parameters of the can using the captured images of the can body or the can seam; determining if the dimensions or parameters deviate from a predetermined range or value representative of a compliant can; identifying a defect based on the deviation; and providing an indication of the identified defect, (see page 564, left hand column, the parameters for the integrity of seams that are computed; figure 9, for page 567 right hand column section B. SIS algorithms, paragraph 2), as claimed.

With respect to claim 9, Marino further discloses wherein the can seam is a double seam, (see page 565, left hand column, last paragraph of section I, VSI of double seam integrity), as claimed.  

With respect to claim 10, Marino further discloses wherein the indication of the identified defect is provided via a display of a user workstation in communication with the system, (see figure 5, PC2, AND page 566, left hand column, section C. Prototype materials A Pentium PC, PC inherently has the monitor to display the results), as claimed.

With respect to claim 11, Marino further discloses the user workstation communicates with the system over a WAN, LAN, or cellular network, (see page 566, left hand column, section C. Prototype materials A Pentium PC, and figure 5, the linking between the cameras and the PC is the communication using the LAN), as claimed.  

With respect to claim 12, Marino further discloses wherein calculating dimensions or parameters of the can includes identifying a bump and a height of the can seam, (see page 564, left hand column second paragraph parameters use to measure, figure 3, seam height HS; seam thickness ES and figure 7 Fuzzy calculation), as claimed.

With respect to claim 13, Marino further discloses wherein the identified defect is based on deviations corresponding to the can seam bump, (see figure 7 for various threshold comparisons), as claimed.

With respect to claim 14, Marino further discloses wherein the identified defect is based on deviations corresponding to the can seam height, (see page 564, figure 3 and left hand column for parameters used to measure the seaming integrity), as claimed.

Claims 15 and 16 are rejected for the same reasons as set forth in the rejections of claims 8 and 9, because claims 15 and 16 are claiming subject matter similar to the scope of subject matter claimed in claims 8 and 9.  

Claims 17-19 are rejected for the same reasons as set forth in the rejections of claim 12, because claims 17-19 are claiming subject matter similar to the scope of subject matter claimed in claim 12.  

With respect to claim 20, Marino further discloses recalculating the dimensions or parameters of the illuminated can using the received images or newly captured images of the can body or the can seam to confirm that the can includes a the identified defect; determining if the recalculated dimensions or parameters deviate from the predetermine range or value; and upon identifying a deviation from the predetermined range or value, confirming the identified defect via the indication or using a second indication, (see figure 9, the last flow chart for measure subroutines for ES, HS and PC for the defects), as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Marino in view of Nakajima et al (US Pat. 5,794,499).
With respect to claim 6, Marino discloses all the elements as claimed and as rejected in claim 3 above.  However, Marino fails to explicitly disclose a rotatable spindle, wherein the can is arranged on the rotatable spindle prior to capturing the image of the can, and wherein the can rotates on the spindle while the image of the can is being captured, as claimed.
Nakajima in the same field of can seam inspection teaches a rotatable spindle, wherein the can is arranged on the rotatable spindle prior to capturing the image of the can, and wherein the can rotates on the spindle while the image of the can is being captured, (see Abstract, a rotating mechanism), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of can inspections.  The teaching of Nakajima to spin the can in order to inspect the can seam can be incorporated in to the Marino system in order to inspect the can seam from the entire 360 degrees in order to yield the perfect results for inspection.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKKRAM BALI/Primary Examiner, Art Unit 2663